Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed on 1/6/2022.  Claims 16-19 are added.  Claims 1-19 are pending.  Applicant’s arguments have been considered. Claims 1-15 are non-finally rejected for reasons below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kano (US 2016/0036026) in view of Yamashita (US 6255020) and Yamate (JP 2009-187814).
Regarding claim 1, Kano discloses a nonaqueous electrolyte battery comprising: 
a negative electrode comprising a lithium titanium composite oxide; and
a nonaqueous electrolyte.
Regarding claim 3, the positive electrode further comprises a nickel cobalt manganese composite oxide having a composition represented, by a general formula of Li1-xNi1-a-b-cCoaMnbM1cO2[0025], and
in the general formula, Ml is at least one selected from the group consisting of Mg, A1, Si, Ti, Zn, Zr, Ca, W, Nb and Sn, and respective subscripts fall within ranges of -0.2 < X < 0.5, 0 < a < 0.4, 0 < b < 0.5, and 0 < c < 0.1.
Regarding claim 4, the subscript a falls within a range of 0.25 < a < 0.4 [0025].
Regarding claim 7, the nonaqueous electrolyte comprises propylene carbonate [0172].
Regarding claim 11, the lithium titanium composite oxide comprises lithium titanate having a spinel-type crystal structure and having a general formula of Li4+yTi5O12 where 0 < y < 3 [0165].
Regarding claim 1, wherein the positive electrode and the negative electrode satisfy a formula (1): 1.25 < p/n < 1.6, where p is a capacity [mAh/cm2] of the positive electrode, and n is a capacity [mAh/cm2] of the negative electrode, and regarding claim 12, the positive electrode and the negative electrode satisfy 1.3 < p/n < 1.5, regarding claim 13, the positive electrode and the negative electrode satisfy 1.3 < p/n < 1.45, Kano discloses when the ratio p/n of the capacity p of the positive electrode to the capacity n of the negative electrode is less than 1.1, it becomes difficult to exhibit a sufficiently low OCV. On the other hand, when the ratio p/n exceeds 1.8, the charging condition, in which an adequate passive film is formed, corresponds to a region of excessive over-charge for a nonaqueous electrolyte battery, and adversely affects lifetime characteristics of the nonaqueous electrolyte battery [0022]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the p/n ratio of Kano depending on the desired OCV to form a passive film on the positive electrode.  

Regarding claim 1, Kano does not disclose a positive electrode comprising a lithium cobalt composite oxide.  Regarding claim 10, Kano does not disclose the lithium cobalt composite oxide comprises lithium cobaltate having a composition represented by a general formula of Lix1CoO2 where 0 < x1 < 1.  Yamashita teaches a positive electrode comprising a lithium cobalt oxide.  The positive active material has high capacity and excellent charge-discharge characteristics (see figure 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add lithium cobalt oxide to the battery of Kano, as taught by Yamashita, for the benefit of having good capacity and cycle characteristics.
Regarding claim 5, the positive electrode comprises a positive electrode active material, and the positive electrode active material comprises the lithium cobalt composite oxide, and a weight of the lithium cobalt composite oxide is from 5% by weight to 100% by weight with respect to a weight of the positive electrode active material, regarding claim 6, the weight of the lithium cobalt composite oxide is from 10% by weight to 100% by weight with respect to the weight of the positive electrode active material, Yamashita clearly teaches that the limthium cobaltate oxide is a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of lithium cobaltate oxide depending on the desired capacity and cycle characteristics. 

Regarding claim 1, Kano does not disclose the nonaqueous electrolyte comprises at least one propionate ester, a content w of the at least one propionate ester in the nonaqueous electrolyte is 20% by weight or more and less than 64% by weight with respect to the nonaqueous electrolyte, and the nonaqueous electrolyte battery satisfies a formula (2):    13 < W/(p/n) < 40.  Regarding claim 2, Kano does not disclose the at least one propionate ester comprises at least one selected from the group consisting of methyl propionate and ethyl propionate, regarding claim 16, the content w of the at least one propionate ester in the nonaqueous electrolyte 1s more than 40% by weight and less than 64% by weight with respect to the nonaqueous electrolyte, and regarding claim 17, the content w of the at least one propionate ester in the nonaqueous electrolyte is 45% by weight or more and less than 64% by weight with respect to the nonaqueous electrolyte, Yamate teaches a secondary battery having an electrolyte comprising ethyl propionate or methyl propionate, in the amounts between 1-80 vol%, preferably between 1-40 vol% [0029].  When combined with a lithium titanium oxide as the negative electrode active material, the battery has good energy efficiency [0018, 0019, 0065].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add methyl propionate or ethyl propionate to the electrolyte of Kano, as taught by Yamate, for the benefit of having good energy efficiency.
Regarding a formula (2):    13 < W/(p/n) < 40, Yamate discloses an amount of ethyl acetate as 75% [0052], and teaches that the same tendency is exhibited when using ethyl propionate or methyl propionate [0072].  Yamate teaches the linear carboxylic acid ester amount is between 1-80 vol%, or 1-40 vol% [0029].  The amount is less than 40 vol% because the carboxylic ester may generate carboxylic acid, which may cause deterioration of the battery. The amount is more than 5 vol because the output performance improvement at low temperature is small [0030].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the propionic acid of Yamate for a given p/n ratio depending on the desired energy efficiency. 
Kano discloses p/n ratios of 1.1, 1.2, 1.7, 1.8 [0129, 0132, 0166].  Yamate recites an endpoint of a range of the linear carboxylic acid ester amount of 40 vol% [0029].  An ordinary skilled in the art would once envisage the W/ (p/n) ratio of Kano modified by Yamate to be 40/1.1, 40/1.2, 40/1.7, 40/1.8, which would yield 36, 33, 23, 22.  Hence, Kano modified by Yamate meets the ratio as claimed in claim 1.
Regarding claim 8, a content of the propylene carbonate in the nonaqueous electrolyte is 20% by weight or more and less than 60% by weight with respect to a weight of the nonaqueous electrolyte, regarding claim 9, the content of the propylene carbonate in the nonaqueous electrolyte is 20% by weight or more and less than 40% by weight with respect to the weight of the nonaqueous electrolyte, Yamate teaches 25% propylene carbonate in the electrolyte solution [0052], it is noted that adjusting the propionic ester amount will necessarily adjust the propylene carbonate amount.  

Regarding claim 14, Kano modified by Yamashita and Yamate teaches a battery pack comprising the nonaqueous electrolyte battery according to claim 1.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kano (US 2016/0036026) in view of Yamashita (US 6255020) and Yamate (JP 2009-187814) as applied to claim 1, further in view of Sakata (US 2015/0343919).
Regarding claim 15, Kano modified by Yamashita and Yamate teaches a battery system comprising:
a first battery unit comprising the nonaqueous electrolyte battery according to claim 1, but does not disclose a second battery unit electrically connected in parallel to the first battery unit and comprising a lead-acid storage battery.  Sakata teaches a conventional vehicle incorporates a lead-acid battery having a nominal voltage 12V of a lead-acid storage battery, and a large vehicle incorporates a battery having a nominal voltage 24 V where 2 pieces of the lead-acid batteries of 12 V are connected in series. The lead-acid battery is charged by an alternator of the vehicle, and supplies power to electric equipment devices or a starter motor. The lead-acid battery has a small discharging resistance, but has a large charging resistance, and then it is difficult to efficiently charge it. In order to improve this problem and enlarge the battery capacity (Ah) with respect to volume and weight, the battery system for a vehicle where the lead-acid battery and the lithium ion secondary battery are connected in parallel, is developed [0002].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to connect the battery of Kano modified by Yamashita and Yamate parallel to a lead-acid battery for vehicle applications for the benefit of providing high electrical power.


Claims 18, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kano (US 2016/0036026) in view of Yamashita (US 6255020) and Yamate (JP 2009-187814) as applied to claim 1, further in view of Nakajiri (US 2013/0288093).
 Kano modified by Yamashita and Yamate does not teach:
Regarding claim 18, having a swelling ratio no greater than 1.5.
Regarding claim 19, having a swelling ratio no greater than 1.5 and a capacity retention ratio no less than 82%.
Nakajiri teaches a non-aqueous electrolyte secondary battery characterized in that: a plurality of electrode groups each formed by winding a positive electrode and a negative electrode, with a separator interposed therebetween, into a flat shape are stacked and accommodated together with a non-aqueous electrolyte in a prismatic battery case; and the electrode groups are arranged such that, in the cross-sectional shape of the battery case, the lateral directions of the flat electrode groups are substantially perpendicular to the lateral direction of the battery case [0015].  According to the non-aqueous electrolyte secondary battery of the present invention, the swelling of the electrode groups due to repetitive charge and discharge can be suppressed, and a higher energy density can be easily achieved [0017].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the battery of Kano in lateral direction of the flat electrode groups substantially perpendicular to the lateral direction of the battery case, as taught by Nakajiri, for the benefit of suppressing swelling and achieving high energy density.


Response to Arguments
Arguments dated 1/6/2022 are addressed below:
Applicant asserts criticality to the range of propionate ester. (page 6 of Response)
In response, it is unclear as to the criticality of Applicant’s range of propionate ester.  In Table 3, the largest amount of propionate ester is 50 wt%.  Hence, it is unclear as to the battery performance when the amount of propionate ester is greater than 50 wt%.
Further, it appears from Tables 1 and 3, that when the amounts of propionate ester are 20 wt% or 30 wt%, the capacity retention ratio are sometimes better than when the amounts of propionate ester are 40 wt% or 50 wt%.
Hence, the rejection is maintained.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724